                Case 1:20-cv-09291-RA Document 11 Filed 04/19/21 Page 1 of 1


                                                                       USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC#:
 RAMON JAQUEZ, on behalf of himself and                                DATE FILED:
 all others similarly situated,

                                Plaintiff,
                                                                        20-CV-9291 (RA)
                         v.                                                   ORDER
 A BOOK COMPANY, LLC,

                                Defendants.



RONNIE ABRAMS, United States District Judge:

         Plaintiff served process on Defendant on February 23, 2021. Dkt. 8. Following Plaintiff’s

service of process, Defendant’s answer was due on March 16, 2021. Id. To date, Defendant has not

filed an answer. If Plaintiff intends to move for a default judgment against Defendant, he shall do so no

later    than    May      21,      2021      in   accordance    with    the   Court's   individual   rules

(https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%                     20-

%20Individual%20Rules%20of%20Practice%20in%20Civil% 20Cases.pdf). If he does not, he shall file

a letter stating his intended next steps for this litigation.

SO ORDERED.

Dated:     April 19, 2021
           New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
